Citation Nr: 0601406	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to May 
1953, and died in September 1998.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 administrative decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death.  
This case has been before the Board in December 2000, June 
2003 and June 2004, and was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The veteran died in September 1998 of a myocardial 
infarction.

3.  The competent medical evidence fails to establish a link 
between the veteran's fatal myocardial infarction and service


CONCLUSION OF LAW

The cause of the veteran's death, myocardial infarction, was 
not incurred in or aggravated by active service; nor may it 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the appellant in May 2001 and June 2004.  The letters 
informed her of the information and evidence required to 
substantiate the claim, and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's private and VA medical records.  The RO sought to 
procure any service medical records that might be available, 
but these efforts were unsuccessful.  In this regard, it is 
noted that the RO requested that the National Personnel 
Records Center provide the service personnel and medical 
records, as well as any records from the Surgeon General's 
office.  However, the response received from the National 
Personnel Records Center was that the veteran's service 
medical records were fire related and that the records were 
not available.  It was also indicated that no SGO records 
were available.  Accordingly, another attempt to procure the 
service personnel and/or medical records would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that she has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

As noted above, the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
appellant's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The evidence supporting the appellant's claim consists of 
medical records demonstrating that the veteran had heart 
disease and her statements linking it to service.  In this 
regard, the Board observes that when the veteran was seen by 
a private physician in March 1976, it was reported that he 
had been treated for high blood pressure.  He also related 
that he had been told that he had a heart attack in 1973.  
The diagnoses at that time were hypertension , hypertensive 
cardiovascular disease and myocardial infarction, by history.  

The evidence against the appellant's claim consists of the 
death certificate and medical records that show no treatment 
for any cardiovascular disease for many years after service.  
The Board points out that the veteran was 69 years old when 
he died at his residence in September 1998 of a myocardial 
infarction.  No other conditions were listed as contributing 
to his death.  Pursuant to a directive from the Board, the VA 
contacted the coroner who signed the death certificate.  He 
indicated that an autopsy was not performed and added that 
the veteran had been pronounced dead, but that no treatment 
had been provided.  

As noted above, the veteran reported that he had a heart 
attack in 1973, approximately 20 years following his 
discharge from service. There is no medical evidence 
establishing that the cardiovascular disease first documented 
many years after service is related to service.  Since the 
appellant is not a medical expert, she is not competent to 
express an authoritative opinion regarding either the 
veteran's medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board further observes that service 
connection was not established for any disability during the 
veteran's lifetime.  The Board concludes, accordingly, that 
the negative clinical findings for cardiovascular disease for 
decades after service are of greater probative value than the 
appellant's statements regarding the onset of the veteran's 
fatal cardiovascular disease.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


